                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


ESTELLE SHAFFER, individually
and as Administratrix of the
Estate of DOLLIE ANN JACKFERT,
deceased,

              Plaintiff,

v.                                                 Civil Action No. 5:18CV199
                                                                      (STAMP)
PATRICK ROSARIO, M.D.,

              Defendant.


                    MEMORANDUM OPINION AND ORDER
     AFFIRMING AND ADOPTING MAGISTRATE JUDGE’S DISCOVERY ORDER
               AND OVERRULING PLAINTIFF’S OBJECTIONS

                               I.   Procedural History

        On   August      14,    2019,    the    plaintiff    Estelle   Shaffer,

individually and as Administratrix of the Estate of Dollie Ann

Jackfert, deceased (“plaintiff”), by counsel, filed a motion to

compel discovery and deposition testimony in the above-styled civil

action.      ECF No. 35.        The plaintiff also filed a memorandum in

support of the motion.              ECF No. 36.    Pursuant to Local Rule of

Civil Procedure 72.01, this Court entered an order of reference

referring the matter to United States Magistrate Judge Michael John

Aloi.        ECF   No.   38.        Defendant   Patrick   Rosario,   M.D.   (“Dr.

Rosario”), then filed a motion to quash subpoenas (ECF No. 39) and

non-party movant Weirton Medical Center, Inc. (Weirton Medical

Center”), filed a motion to quash subpoenas (ECF No. 41).
      After briefing, the magistrate judge conducted a status and

scheduling conference, in camera review of certain documents (ECF

No. 62), and held a hearing in this matter prior to entering into

the record a sealed written order denying plaintiff’s motion to

compel discovery and deposition testimony, granting defendant’s

motion   to    quash    plaintiff’s      subpoena,      granting     the    non-party

movant’s motion to quash plaintiff’s subpoena, and protective order

against deposition inquiries.            ECF No. 63.

      Plaintiff then filed a sealed motion for leave to file

objections to the magistrate judge’s sealed order.                       ECF No. 64.

The plaintiff also attached the proposed objections. ECF No. 64-1.

This Court then entered an order granting the plaintiff’s motion

for   leave     to   file    objections,        directing     the   clerk    to    deem

plaintiff’s objections filed (ECF No. 64-1), and directing the

defendant      and     non-party     movant       to   respond      to   plaintiff’s

objections.      ECF No. 65.       Non-party movant Weirton Medical Center

filed a response to the plaintiff’s objections (ECF No. 67) and

defendant Dr. Rosario filed a motion to seal with his response

attached (ECF No. 68).

      Now     before   the   Court    are       plaintiff’s    objections     to   the

magistrate      judge’s      discovery      order      regarding     the    parties’

respective motions to compel and to quash.                    The matter has been

fully briefed and is ripe for decision.                       Having reviewed the

record, this Court concludes that the plaintiff’s objections should


                                            2
be overruled and the magistrate judge’s order should be affirmed

and adopted.

                            II.        Applicable Law

     Federal Rule of Civil Procedure Rule 72(a) permits a party to

submit objections to a magistrate judge’s ruling on nondispositive

matters,   such    as    discovery         orders.    Fed.     R.   Civ.   P.   72(a).

Pursuant   to     Rule    72(a),       a    magistrate       judge’s   order    on   a

non-dispositive matter shall not be modified or set aside unless it

is   “clearly     erroneous       or       contrary     to    law.”        28   U.S.C.

§ 636(b)(1)(A).          A district court should reverse a magistrate

judge’s decision in a discovery dispute as “clearly erroneous” only

if the district court is left with a definite and firm conviction

that a mistake has been made.               Marks v. Glob. Mortg. Grp., Inc.,

218 F.R.D. 492, 495 (S.D. W. Va. 2003); Harman v. Levin, 772 F.2d

1150, 1152 (4th Cir. 1985); United States v. United States Gypsum

Co., 333 U.S. 364, 395, 68 S. Ct. 525, 92 L.Ed. 746 (1948).

                              III.         Discussion

     In his order, the magistrate judge first determined that

plaintiff’s motion to compel was untimely as it was not filed

within the time permitted under Local Rule of Civil Procedure

37.02.   ECF No. 63 at 9.      Further, the magistrate judge considered

plaintiff’s argument that “the reason for the delay was because he

did not review the privilege log which was provided in response to

the discovery requests until prior to Defendant’s July deposition,”


                                             3
and found that there was no excusable neglect and that plaintiff

has waived her right to any arguments presented in the motion to

compel.1        Id.

         Next, the magistrate judge determined that “certain exhibits

attached to the pleadings do pertain to the peer review process and

are thus protected from discovery disclosure,” and that defendant

has not waived privilege to the peer review documents.                    Id. at 10.

Ultimately, the magistrate judge concluded that “the heart of these

pleadings is peer review information and some of their supporting

exhibits         are     actual       privileged    documents     protected    from

disclosure.”           Id. at 11.     The magistrate judge noted that “[t]hese

pleadings are riddled and entangled with peer review documents and

information           that,   if   permitted,    would   allow   questioning   into

privileged information and documents.”                   Id.     Accordingly, the

magistrate judge determined, pursuant to Federal Rule of Civil

Procedure Rule 26(c) and a showing of good cause, that the issuance

of   a       “protective      order   against    the   questioning   of   Defendant

regarding the pleadings in the Western District of Pennsylvania in

the interest of protection against disclosing privileged peer

review information” was necessary.                 Id. at 12.



         1
      The magistrate judge explicitly noted that while the
plaintiff has waived her rights to any arguments presented in
counsel’s untimely motion to compel, the magistrate judge still
reviewed the arguments presented because they “heavily overlap”
with the arguments in the defendant and non-party movant’s motions
to quash. ECF No. 63 at 9 n.3.

                                             4
     As   to    the   defendant’s    motion        to   quash   the   plaintiff’s

subpoenas, the magistrate judge determined, upon review of the

privilege log (ECF No. 35-3) as well as other documents presented

for in camera review, “that the documents do pertain to the peer

review process and are thus protected from discovery disclosure.”

Id. at 13.     Further, the magistrate judge found that the defendant

did not impliedly waive privilege in this matter as to the peer

reviewed documents.      Id.

     Lastly, the magistrate judge concluded that defendant is not

judicially estopped from challenging the disclosure of peer review

documents in this action as “Defendant’s challenge of the peer

review process in a previous lawsuit is not an opposing stance to

Defendant’s     challenge      against       the   disclosure    of   privileged

documents in this matter.”          Id. at 14.           The magistrate judge

further stated that the analysis presented as to defendant’s motion

to quash is equally applicable to the non-party movant’s motion to

quash.

     In her objections to the magistrate judge’s order, plaintiff

submits that the magistrate judge’s order is both clearly erroneous

and contrary to law in several regards, and “maintains that the

peer review privilege does not apply to shield this information

from discovery, as Dr. Rosario has waived his right to claim peer

review privilege because of implied waiver of privilege and because

of judicial estoppel.”      ECF No. 64-1 at 2.


                                         5
     Plaintiff first asserts that the magistrate judge denied the

plaintiff’s motion to compel as untimely filed “based on an

incorrect statement of fact.”    Id. at 3.     Alternatively, plaintiff

contends that if the delay was “neglect,” such neglect would be

excusable.   Id. at 5.

     Next,   plaintiff   contends       that   magistrate   judge’s    sua

sponte entry of a protective order prohibiting deposition inquiry

as to the documents filed on the Western District of Pennsylvania’s

docket regarding information that is publicly viewable is clearly

erroneous and contrary to law.      Id.

     Further, plaintiff argues that the magistrate judge’s order

misconstrues Dr. Rosario’s former position with respect to his peer

review proceedings. Id. at 8. Plaintiff maintains that defendant

has taken inconsistent positions with regard to the peer review

process, and    argues that the magistrate judge’s finding with

respect to this issue is clearly erroneous.        Id. at 9.

     Non-party movant Weirton Medical Center filed a response and

contends that plaintiff’s objections are without merit and argues

that the magistrate judge’s order should be upheld.          ECF No. 67.

In support, Weirton Medical Center asserts that the magistrate

judge properly found that plaintiff’s motion to compel was untimely

and the delay was not due to excusable neglect.        Id. at 2.      Next,

Weirton Medical Center maintains that the protective order entered

by the magistrate judge is in conformance with applicable law and


                                    6
plaintiff should be prohibited from inquiring into any peer review

materials at deposition. Id. at 4. Lastly, Weirton Medical Center

asserts defendant is not judicially estopped from asserting peer

review privilege in this case.

        Defendant Dr. Rosario likewise filed a response to plaintiff’s

objections and contends that there is ample evidence and law to

support the magistrate judge’s discovery order and that plaintiff

has failed to meet the clearly erroneous or contrary to law

standard.      ECF No. 68-1.       In support, defendant asserts that the

magistrate judge’s ruling on plaintiff’s motion to compel as

untimely was not clearly erroneous or contrary to law.                 Id. at 2.

Next,     defendant     contends    that       the   magistrate   judge’s    order

appropriately determined that plaintiff should not be entitled to

question Dr. Rosario about pleadings filed in another matter.                   In

support, defendant maintains that this information is entangled

with    peer   review    information       and   adds   that   the   peer   review

materials are not essential to plaintiff’s case.                      Id. at 4.

Lastly, defendant asserts that the magistrate judge did not err in

ruling that defendant was not judicially estopped from claiming

peer review privilege.       Id. at 6.

        Upon review of the plaintiff’s objections to the magistrate

judge’s discovery order and briefs submitted by the parties, this

Court is not left with a definite and firm conviction that a

mistake has been made.       Here, nothing that plaintiff has presented


                                           7
in the objections nor anything else in the record leads this Court

to conclude that the magistrate judge’s decision to deny the

plaintiff’s motion to compel, grant the motions to quash, and enter

a   protective     order   against   deposition        testimony      was    clearly

erroneous or contrary to law.

      In    his    discovery   order,       the    magistrate       judge    clearly

considered the arguments of the parties and set forth his rulings

on the discovery issues raised by plaintiff’s motion to compel

discovery    and    deposition    testimony       as   well    as   the     non-party

movant’s     and    defendant’s    motions        to   quash    the    plaintiff’s

subpoenas.

      The magistrate judge appropriately exercised his discretion

and found that plaintiff’s motion to compel was untimely as it was

not filed within the time permitted under Local Rule of Civil

Procedure 37.02(b), and correctly determined that there was no

showing of excusable neglect.           Nothing in plaintiff’s objections

leads this Court to believe that the magistrate judge’s order was

clearly erroneous.         Plaintiff’s counsel was on notice that peer

review privilege was being asserted when he received the privilege

log from defendant and consequently failed to file a motion to

compel with respect to the peer review privilege discovery issues

within thirty days.          Thus, the magistrate properly deemed the

motion waived.




                                        8
      Next, the magistrate judge correctly considered the applicable

law and contentions of the parties and found that under the facts

presented, the defendant has not waived privilege to the peer

review documents.        The magistrate judge noted that the pleadings

are   riddled    and    entangled   with   peer    review     documents   before

concluding that, pursuant to Federal Rule of Civil Procedure Rule

26(c) and a showing of good cause, the issuance of a protective

order against the questioning of defendant regarding the pleadings

in the Western District of Pennsylvania is in the interest of

protection against disclosing privileged peer review information.

Nothing in plaintiff’s objections leads this Court to believe that

the magistrate judge’s order was clearly erroneous or contrary to

law with respect to the issue of waiver of privilege.                Plaintiff

raises substantially the same arguments previously asserted, so

consequently, plaintiff’s objections do not provide a basis to

depart from the magistrate judge’s order with respect to this

issue.    Upon review, the magistrate judge’s rulings regarding

waiver of privilege and the issuance of a protective order are

neither clearly erroneous on the facts nor contrary to law.

      Finally,    the    magistrate    judge      correctly    concluded    that

defendant   is    not     judicially   estopped      from     challenging   the

disclosure of peer review documents in this action. Nothing in the

plaintiff’s objections convinces this Court that the magistrate

judge’s finding that the defendant’s challenge of the peer review


                                       9
process in a previous lawsuit is an opposing stance to defendant’s

challenge against the disclosure of privileged documents in this

matter.

      As previously noted, this Court reviews the magistrate judge’s

order according to the “clearly erroneous or contrary to law”

standard.     This standard requires a district court to affirm the

magistrate judge’s decision unless it “on the entire evidence is

left with the definite and firm conviction that a mistake has been

committed.”    United States v. United States Gypsum Co., 333 U.S.

364, 395, 68 S. Ct. 525, 92 L.Ed. 746 (1948).               Moreover, in

resolving discovery disputes, the magistrate judge is afforded

broad discretion, which will be overruled only if abused. Citicorp

v. Interbank Card Ass’n, 478 F. Supp. 756, 765 (S.D.N.Y. 1979).

Plaintiff has failed to satisfy her burden.            Accordingly, the

magistrate judge’s order denying plaintiff’s motion to compel

discovery and deposition testimony, granting defendant’s motion to

quash plaintiff’s subpoena, granting the non-party movant’s motion

to   quash   plaintiff’s   subpoena,    and   protective   order   against

deposition inquiries (ECF No. 63) is affirmed and adopted in its

entirety and plaintiff’s objections are overruled.

                            IV.   Conclusion

      For the reasons discussed above, the order of the magistrate

judge (ECF No. 63) is hereby AFFIRMED and ADOPTED in its entirety.

Accordingly, plaintiff’s motion to compel discovery and deposition


                                   10
testimony (ECF No. 35) is DENIED, the defendant’s motion to quash

plaintiff’s   subpoena   (ECF   No.    39)   is   GRANTED,   the   non-party

movant’s motion to quash plaintiff’s subpoena (ECF No. 41) is

GRANTED,   and   the   plaintiff’s    objections    (ECF     No.   64-1)   are

OVERRULED.    It is further ORDERED that the order of the magistrate

judge serve as a protective order against deposition questions of

defendant Dr. Rosario regarding pleadings in the Western District

of Pennsylvania civil action.     Further, the defendant’s motion for

leave to file defendant’s response under seal (ECF No. 68) is

GRANTED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:      October 24, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                      11
